Citation Nr: 1521826	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-28 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Attorney John Worman


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1981 to May 1984.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issue of entitlement to service connection for left ear hearing loss has been raised by the record in a May 2014 VA examination report and opinion.  Bilateral hearing loss was originally denied by the RO in a September 2010 decision on the basis that there was no diagnosis of hearing loss per VA regulations.  The new evidence of record not only reveals a diagnosis of left ear hearing loss, but also contains an opinion relating the Veteran's left ear hearing loss to his active duty service.  As the RO has not yet considered the Veteran's claim in light of the newly received evidence, the Board does not have jurisdiction to review it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014).

Claims for service connection for psychiatric disorders, to include an anxiety disorder, may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Although the Veteran initially filed his claim seeking service connection for "chronic anxiety attacks," the Veteran's claim cannot be limited.  Accordingly, the issue has been recharacterized on the cover page to encompass all psychiatric disorders.

Prior to the RO's September 2010 decision, the Veteran was initially represented by the Texas Veterans Commission (TVC), however, a VA Form 21-22a, received by VA in December 2011 appointing Attorney John Worman superseded that previous appointment.  The TVC submitted a June 2014 statement in support of the Veteran's claim, and the June 2014 VA Form 8 certifying the Veteran's claim to the Board listed the TVC as the Veteran's representative.  Accordingly, the RO must take corrective action to ensure VA's records reflect the correct representative and must also inform the TVC that the Veteran has secured new representation.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

Following a thorough review of the evidence of record, the Board finds that additional development is required prior to the adjudication of the Veteran's claims.

As an initial matter, the RO must obtain all outstanding VA and private medical records.  The Veteran has reported he first sought treatment for a psychiatric disorder from Dr. O. E., who prescribed Paxil for anxiety.  While the electronic claims file does contain private medical reports from Dr. O. E., the most recent treatment note is dated December 2009.  VA medical records document that the Veteran continued to treat with Dr. O. E. for his psychiatric disorder until approximately June 2012, and that the Veteran thereafter pursued mental health treatment with VA.  Accordingly, on remand the RO must obtain any outstanding private medical reports from Dr. O. E. as well as any outstanding VA medical reports.  38 C.F.R. § 3.159(c) (2014).

Psychiatric Disorder

In May 2010, the Veteran filed a claim for disability benefits for, among other things, "chronic anxiety attacks."  He did not specify a specific incident or experience that he believed caused his anxiety attacks.  Service treatment records noted no diagnoses or symptoms of a psychiatric disorder while in service and identified post-service treatment records did not document findings of a psychiatric disorder until November 2000, approximately 16 after separating from active duty service.  The Veteran sought sporadic treatment for a psychiatric disorder from his primary care physician between 2000 and 2004 for anxiety relating to work.  Thereafter, he sought treatment from VA beginning in December 2011 for panic attacks and social anxiety.  None of these records remotely suggest that the Veteran's anxiety was related to his military service and, in fact, the records indicate that the Veteran's anxiety was the result of stress at work and anticipation of or entering social situations.  Absent documentation of psychiatric disorders or symptoms during service, competent evidence of persistent or recurrent symptoms relative to a psychiatric disorder from the time of service, and without any indication whatsoever that the Veteran's anxiety may have been related to his service, the RO appropriately determined a medical examination was not required and denied the Veteran's claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran perfected his appeal to the Board and submitted a March 2014 medical opinion from a private psychologist, H. H., Ph.D., and a waiver of RO consideration.  Dr. H. H. diagnosed a mood disorder secondary to the Veteran's service-connected physical disabilities, which are a low back strain, a left shoulder strain, bilateral shin splints, and tinnitus.  Dr. H. H. also submitted medical literature supporting a general relationship between physical disabilities and psychiatric/mood disorders and opined that the Veteran's physical disabilities caused his mood disorder.  The examiner also reported that "it is the belief of this examiner," that the Veteran's physical disabilities were "more likely than not aggravating his mood disorder."

Dr. H. H. purportedly reviewed the Veteran's claims file and VA records, however, it is unclear what, if any, private or VA medical records were reviewed, as no specific documents were identified in the examination report.  Absent any notation that the examiner reviewed specific reports and absent a discussion of the Veteran's fully documented mental health history, it is unclear whether the private examiner actually reviewed the Veteran's records or relied on subjective history as provided by the Veteran.  In Dr. H. H.'s discussion of the Veteran's relevant mental health history, the report noted that the Veteran sought treatment from a VA counselor briefly approximately two years ago, yet the examiner failed to discuss the content of the VA mental health treatment records.  Moreover, Dr. H. H. neglected to acknowledge the Veteran's first documented treatment for mental health issues in November 2000.  The Board finds that the first documented mental health treatment is of paramount importance in an examination report providing an opinion on the etiology of the Veteran's psychiatric disorder.  The Board concludes these glaring omissions indicate the private examiner did not review all, if any, relevant medical reports.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an incomplete factual premise).

Dr. H. H. also failed to provide adequate reasoning and rationale for the opinions that the Veteran's service-connected physical disabilities caused and aggravated the Veteran's mood disorder.  The examiner simply cited medical literature exploring the relationship between pain and psychiatric disorders, and then deduced that because the Veteran struggles with similar pain and a similar psychiatric disorder as discussed in the literature, that this supports a finding that the Veteran's pain directly caused and aggravated his psychiatric disorder.  The examiner's opinion is inadequate because it rests solely on the submitted generic medical literature and neglects to provide any discussion of how the articles applied to the Veteran's specific factual situation.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that a medical article or treatise can provide support for a claim, but must be reflective of the specific facts of a case as opposed to a discussion of generic relationships); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus between current disability and military service); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning).

As the March 2014 private medical opinion is inadequate, the Board is unable to rely on it to properly adjudicate the Veteran's claim.  Accordingly, a VA examination and opinion, based on full review of the evidence of record and supported by comprehensive reasoning, is required to fairly and properly resolve the Veteran's claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In the VA examination report and opinion, the examiner must consider and discuss the Veteran's mental health history and must specifically discuss identified medical treatment reports as outlined in the remand directives.  The new opinion must also address the Veteran's newly raised theory of secondary service connection.

If the Veteran and his attorney wish to obtain a new private medical examination report and opinion, they are free to do so, however, that report must consider and discuss the Veteran's mental health history and follow the same specific and detailed instructions provided to the VA examiner and outlined in the below remand directives.  It is essential that any private opinions rendered regarding a relationship between any diagnosed psychiatric disorders and the Veteran's active duty service or any service-connected disabilities must use the specific language "at least as likely as not," indicating that there is a 50 percent or greater probability, or "less likely than not," indicating that there is less than a 50 percent probability.

TDIU

A May 2013 RO decision denied a claim for a TDIU, however, the Veteran's attorney again raised this issue in an October 2014 brief in conjunction with the Veteran's claim on appeal.

The Board finds a remand is required because a hypothetical grant of service connection for a psychiatric disorder could significantly alter the claim for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, consideration of entitlement to a TDIU must be deferred until that intertwined issue is either resolved or prepared for appellate consideration.  Id. (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Notably, prior to rendering the May 2013 RO decision, the Veteran was not provided with the proper statutory and regulatory notice advising him of the evidence necessary to substantiate a claim for a TDIU.  On remand, the RO must provide the Veteran with this notice and must also send him the appropriate VA application form for a claim for a TDIU.  Additionally, the RO must schedule the Veteran for a general VA medical examination to determine the functional impairment of his service-connected disabilities on his ability to obtain and maintain substantially gainful employment.

The Veteran and his attorney are advised that they may submit another private vocational opinion if they wish to do so.  If they choose to obtain a new opinion, it must consider and discuss the results of the VA examinations ordered in conjunction with this remand addressing the functional impairment of the Veteran's service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO must send the Veteran proper statutory and regulatory notice that advises him about what is necessary to substantiate a claim for a TDIU.  The RO must also send him the appropriate VA application form for a claim for a TDIU.

2.  The RO must provide the Veteran and his attorney with the requisite statutory and regulatory notice of the information or evidence needed to establish service connection on a secondary basis.

3.  The RO must attempt to procure copies of any identified outstanding private medical records from Dr. O. E. and any outstanding VA medical treatment records and must associate any medical records received with the Veteran's electronic claims file.

All attempts to procure these records must be documented in the claims file, and the Veteran and his attorney must be notified of any unsuccessful efforts in this regard, in accordance with 38 C.F.R. § 3.159(e) (2014).

4.  After the above development is completed and all outstanding medical records are obtained to the extent available, the Veteran must be afforded the appropriate VA examination to determine whether any psychiatric disorder found is related to his active duty service or to any service-connected disabilities.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  All records in the Veteran's electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state:

(a) whether any currently or previously diagnosed psychiatric disorder is at least as likely as not (50 percent probability or greater) related to the Veteran's active duty service; and

(b) whether any currently or previously diagnosed psychiatric disorder is at least as likely as not (50 percent probability or greater) due to or aggravated by any service-connected disability.

A complete rationale for all opinions must be provided.  In formulating the above-requested opinions, the examiner must consider and discuss the Veteran's medical history in the examination report.  Specifically, the examiner must consider and discuss:

(a)  A November 2000 private medical record indicating the Veteran presented complaining of anxiety problems and worries at work.

(b)  Three undated private medical records assessing an anxiety disorder and prescribing Paxil.

(c)  A January 2002 private medical record indicating the Veteran was stressed out and wanted help with anxiety.

(d)  A January 2004 private medical record indicating the Veteran complained of nausea and vomiting when anxious.

(e)  A December 2011 VA treatment note documenting that the Veteran wished to discuss, among other health concerns, anxiety attacks, bilateral shin splints, and his left shoulder, and indicating that his back, left shoulder, and bilateral leg pain interfered with his activities of daily living, enjoyment of life, sleep, and walking.

(f)  A June 12, 2012, VA treatment note documenting that the Veteran complained of panic attacks and indicated he was taking medication that wouldn't allow him to sleep.

(g)  June 14, 2012, VA treatment notes documenting that the Veteran complained of increased anxiety attacks and that while he was not currently on medication, he used to take Paxil, which was prescribed by his primary care physician.  The Veteran reported he noticed panic attacks whenever he left the house for the last four to five years on and off and that they were increasing in severity.

(h)  A June 14, 2012, VA mental health treatment note indicating the Veteran had been having anxiety attacks in social situations for the past ten to fifteen years on an intermittent basis and that upon entering a social situation, or in anticipation of one, he had a gag reflex.  He reported an urgent need to urinate in social situations and endorsed a depressed mood and anhedonia that had become increasingly worse over the past five months.  He denied past counseling or inpatient psychiatric treatment and reported he previously took Paxil for anxiety but was no longer taking it.  The examiner found the Veteran had mild depressive and anxiety symptoms and indicated the current and impending deployments of the Veteran's sons were likely stressors contributing to his depressive symptoms.  The examiner diagnosed social phobia and depressive disorder, not otherwise specified.

The examiner must also review any and all private and VA medical reports received in conjunction with this remand and must include a discussion of any treatment pertinent to the Veteran's claims in the examination report.

If the examiner provides a positive opinion linking a diagnosed psychiatric disorder to the Veteran's active duty service or to any of his service-connected disabilities, the examiner must also discuss the functional impact of his psychiatric disorder.  Specifically, the VA examiner must discuss the functional effects his psychiatric disorder has on his ability to obtain and maintain substantially gainful employment.

If the VA examiner is unable to provide the requested opinions without resorting to speculation, the examiner must state whether the need to speculate is caused by: a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts); by a deficiency in the record (i.e., additional information or testing is required); or by the examiner (i.e., the provider does not have the requisite knowledge or training to formulate such an opinion).

As noted in the body of this remand, the Veteran and his attorney are free to obtain a new private medical examination and opinion regarding the etiology of the Veteran's psychiatric disability.  If they choose to do so, the new private examination report and opinion must adhere to the same specific instructions outlined above.

5.  The Veteran must then be afforded a general VA examination to determine the functional impact of his service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  All records in the Veteran's electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment.  The examiner must comment on the functional impact of each separate service-connected disability on the Veteran's ability to work.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

As noted in the body of this remand, the Veteran and his attorney are free to obtain a new private vocational opinion regarding the functional impact of the Veteran's service-connected disabilities on his ability to work.  If they choose to do so, the new examination report and opinion must adhere to the same specific instructions outlined above.

6.  The RO must notify the Veteran that it is his responsibility to report for any scheduled VA examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling that examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  The examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

8.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his attorney must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

